IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JEREMY JAMES LONG,                      : No. 12 MM 2015
                                        :
                   Petitioner           :
                                        :
                                        :
            v.                          :
                                        :
                                        :
YORK COUNTY PRISON; MARY SABOL,         :
WARDEN; MICHAEL BUONO, DEPUTY           :
WARDEN OF SECURITY; CLAIR DOLL,         :
DEPUTY WARDEN OF TREATMENT;             :
JOHN STEINER, DEPUTY WARDEN OF          :
OPERATIONS; YORK COUNTY PRISON          :
BOARD; STEVE CHRONISTER, PRISON         :
BOARD MEMBER; DOUG HOKE,                :
PRISON BOARD MEMBER; CHRIS              :
REILLY, PRISON BOARD MEMBER;            :
RICHARD KEUERLEBER, PRISON              :
BOARD MEMBER; ROBERT GREEN,             :
PRISON BOARD MEMBER; THOMAS             :
KEARNEY, PRISON BOARD MEMBER;           :
MICHAEL BORTNER, PRISON BOARD           :
MEMBER,                                 :
                                        :
                   Respondents          :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of March, 2015, the Application for Leave to File

Original Process and the Petition for Leave to Amend are GRANTED, and the Petition

for Writ of Mandamus is DENIED.